By the Court,

Sutherland, J.
The application for an attachment can be made only by a creditor having a demand against the debtor, arising upon contract, or upon a judgment or decree rendered within this state, amounting to $ 1 GO, orup*554wards. 2 R. S. 3, § 3. The next section of the act prescribes that the application shall be verified by affidavit, in which shall be specified the sum in which the debtor is indebted to the creditor over and above all discounts. The last requirement is similar to that contained in the old law, 1 R. L. 157, § 1; but the requirement that the nature of the indebtedness shall be shewn, is a new provision incorporated into the revised statutes. This requirement not having been complied with in this case, the attachment issued irregularly, and must be set aside.